DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated on 01/07/2022.
Claims 1, 12 and 13 have been amended and all other claims are previously presented.
Claims 1-19 are submitted for examination.
Claims 1-19 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s amendment filed on January 7, 2022 has claims 1, 12 and 13 amended, and all other claims are previously presented. Claims 1, 12 and 13 are independent ones. 
Applicant’s remark, filed on January 7, 2022 at page 10-12, indicates, “Applicant respectfully submits that Schussmann in view of Mathias does not disclose or suggest "encrypting... a remote control command by using the information related to encryption," in combination with other elements of the claim. … On page 5, the Office Action concedes that Schussmann does not disclose secure element-provided information used to encrypt a remote command. This is for good reason; while Schussmann discloses a mobile device 22 encrypting and transmitting a message to a vehicle 24, the message is not encrypted using information provided by a secure element of the mobile device 22. Instead, the Office Action relies on Mathias for an alleged teaching of the information provided by the secure element. But Mathias does not cure the deficiencies of Schussmann; instead, Mathias is no different from Schussmann as relates to encrypting the control command. That is, Mathias, like Schussmann, discloses that the control command is encrypted using information (i.e., a key) that is NOT provided by the secure element. … Thus, Mathias does not cure the deficiencies of Schussmann and the combined teachings of the two references would not have rendered the claimed invention obvious. Instead, because both Mathias and Schussmann teach encryption of a remote command using a key that is NOT provided by a secure element, the combination would have at most been obvious to teach the same. In view of the above, Applicant respectfully submits that Schussmann in view of Mathias does not disclose or suggest "encrypting... a remote control command by using the information related to encryption," as recited inter alia in claim 1. Accordingly, Applicant respectfully requests that the rejection be withdrawn as each and every element of the claim is not taught or suggested by the cited art.” 
Applicant’s argument has been considered and is found NOT persuasive. Specifically, Mathias discloses generating a key pair to be use in authentication and encryption processes.   For example, Mathias specifically teaches that “a secure circuit of the mobile device may also generate a public key pair to allow the system to authenticate the mobile device” (See Parag. [0036]), and “after the key exchange, the mobile device may then encrypt a certificate for the key pair using the private key and send the encrypted certificate to the system” (See Parag. [0037]).  Mathias further teaches that “in some embodiments, SE 134 is configured to perform various encryption operations to facilitate secure communications between mobile device 130 and system 110.”  Examiner submits that Mathias clearly shows how the secure element (SE) creates a digital key (See Fig. 28) and the necessary encryption related information (i.e. key, signatures, etc.) that are provided to the Application Processor (AP) in order to encrypt the message or command to be send to the system (i.e. vehicle).  In addition, regarding the argument that the KENC used by the system to decrypt the command and it is not provided by the SE, Mathias disclosed that it is an asymmetric encryption technique.  This means that each side will have a key from a pair (mobile device encrypts with a particular key of the key pair while the system decrypts with the corresponding key to the particular key of the key key). Mathias also teaches, in parag. [0073], that “in the illustrated embodiment at 326, AP 136 then requests a new key pair to be generated from SE 134.  In the illustrated embodiment, SE 134 generates a public/private key pair se.SK and se.PK and a corresponding certificate se.Cert at 328.” and, in parag. [0084], “AP 136 generates an ephemeral key pair phone.eSK and phone.ePK, in the illustrated embodiment at 404 (although other processing elements such as SE 134 may generate the ephemeral key pair in other embodiments).”  Therefore, Mathias, contrary to the Applicant’s assertion, teaches the amended limitations “providing, from a digital key applet installed on a secure element of the electronic device and to a framework of the electronic device, the information related to encryption”; and “encrypting, by the framework, a remote control command by using the information related to encryption provided from the digital key applet”, as recited in the pending claim 1.
Applicant’s remark, filed on February 7, 2022 at pages 13-14, indicates, “Applicant respectfully submits that Schussmann in view of Mathias does not disclose or suggest "receiving, from the target device after the transmitting the remote control command, a command requesting a signature of the electronic device regarding the remote control command," in combination with other elements of the claim. The Office Action at pages 17-18 cites to the OD signature process of Mathias (¶¶86-89) for an alleged teaching of the aforementioned claim feature. But the signature process of Mathias does not occur after transmitting the remote control command. Instead, the OD signature is transmitted together with the remote control command. Therefore, Applicant respectfully submits that Schussmann in view of Mathias does not disclose or suggest "receiving, from the target device after the transmitting the remote control command, a command requesting a signature of the electronic device regarding the remote control command," as recited inter alia in claim 12. Accordingly, Applicant respectfully requests that the rejection be withdrawn as each and every element of the claim is not taught or suggested by the cited art”.
Applicant’s argument regarding claim 12 has been considered, but is found NOT persuasive. Specifically, Mathias discloses that in response to the process of mutually authentication and authorization to access the system (i.e. the claimed target device), the mobile device will automatically prompt the user for input of one or more commands (i.e. remote command been sent before requesting the signature).  See Parag. [0084] of Mathias. Then, the process of authentication continues by generating the keys by each side to secure the communication, and the system (i.e. the claimed target device) requests (i.e. sends a command) to the AP (i.e. the electronic device) for the signature regarding the remote command. The AP eventually transmits the request to the SE (secure element), and the SE, responsive to receiving the request, provides the signature information to the system regarding to at least one of the remote commands previously sent or entered by the user.  The process is completed when the system (i.e., target device) authenticates the mobile device (with the established secure communications). See Parags. [0085-0089] of Mathias. Therefore, the examiner submits that the previously applied prior-art reference by Mathias teaches the amended limitation “… receiving, from the target device after the transmitting the remote control command, a command requesting a signature of the electronic device regarding the remote control command, and transmitting, to the target device, a response including the signature of the electronic device regarding the remote control command.”
Regarding amended independent claim 13, has been considered and is addressed based on the same rationale presented for the amended claim 1. Please refer to the rejection to the claims in details below.
Regarding dependent claims 2-11, 14-19, the argument has been considered and addressed in above items 9 and 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 12-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schussmann et al. (US 2017/0164192) hereinafter Schussmann in view of Mathias et al. (US 2020/0052905) hereinafter Mathias.
As per claim 1, Schussmann teaches a method, performed by an electronic device, of transmitting a control command to a target device (Schussmann, Parag. [0011]; “The communication system described below pertains to communications between a vehicle Bluetooth Low Energy (BLE) system and a mobile device. In operation, the BLE system can enable the mobile device to remotely command a vehicle to perform one or more functions.”), the method comprising:
[obtaining information related to encryption based on a mutual authentication process between the electronic device and the target device]; 
[providing, from a digital key applet installed on a secure element of the electronic device and to a framework of the electronic device, the information related to encryption]; 
[encrypting, by the framework, a remote control command by using the information related to encryption provided from the digital key applet];  and 
transmitting the encrypted remote control command to the target device (Schussmann, Parag. [0011], … In operation, the BLE system can enable the mobile device to remotely command a vehicle to perform one or more functions.  Parag. [0051]; “In step 560, the mobile device 22 sends a message to the vehicle 24. The message is encrypted using both the first and second credentials … Parag. [0052], when BLE system 46 receives a message signed using both the first and second credentials, the BLE module 74 may extract the payload. Then, the message still encrypted with the second credentials may be sent to the BCM 42 which decrypts the payload and/or executes any vehicle command associated with the decrypted message”).
However, Schussmann does not expressly teaches:
obtaining information related to encryption based on a mutual authentication process between the electronic device and the target device; 
providing, from a digital key applet installed on a secure element of the electronic device and to a framework of the electronic device, the information related to encryption; and
encrypting, by the framework, a remote control command by using the information related to encryption provided from the digital key applet; 
But, Mathias teaches:
obtaining information related to encryption based on a mutual authentication process between the electronic device and the target device (Mathias, Parag. [0118]; “in response to receiving a first request to perform a pairing operation with a system, a mobile device establishes a first shared encryption key with the system. This may include establishing an ephemeral key pair and deriving a shared secret based on the ephemeral key pair. Deriving the shared secret may use ECDH or some other asymmetric encryption technique.” … Parag. [0220]; “In some embodiments, the proposed system uses asymmetric cryptography to mutually authenticate system and device. The device reveals its identity only to known systems, in some embodiments. For situations where faster transaction is needed, follow-up transactions can use the shared secret agreed in the asymmetric transaction to authenticate the device through symmetric cryptography.”); and
providing, from a digital key applet installed on a secure element of the electronic device and to a framework of the electronic device, the information related to encryption (Mathias, Parag. [0206]; “An operating system of the mobile device may instruct one or more applets on a secure element to create the digital key according to the configuration. The SE may also generate the long-term public key pair phone.PK and phone. SK.” … Parag. [0218]; “In some embodiments, a cloud services system may be configured to temporarily disable digital key functionality on a lost or stolen device (if online), remotely wipe digital keys on a lost or stolen device (if online), securely bind user identity to device identity, and/or backup digital key sharing information to facilitate restoration of shared keys on a new device … Parag. [0310]; “At 3012, mobile device OS 2120 sends a command to SE applet 3030 to create a digital key according to the configuration information. SE applet 3030 creates the digital key (which may include various information discussed herein such as a long-term public key pair for the pairing session) and sends an attestation and the public key to mobile device OS 2120 at 3014. The OS then sends attestation 3016 to system 110.” Examiner submits that the OS and the AP are part of the mobile device framework and the digital key created at the SE is directly related to the shared key and the obtained information).
encrypting, by the framework, a remote control command by using the information related to encryption provided from the digital key applet (Mathias, Parag. [0087]; “In the illustrated embodiment, AP 136 (i.e. device’s framework) then requests a signature of the OD from SE 134 at 428. SE 134 computes the ODSignature by signing the OD with secret key se.SK at 432 and returns ODSignature to AP 136 at 434.” … Parag. [0088]; “In the illustrated embodiment, AP 136 then sets the command (which indicates the desired operation (s) to be performed by system 110, in some embodiments) and MACs and encrypts a response to system 110 at 436. In the illustrated embodiment , the response includes the ODSignature , a hash of the public key se.PK , and the command at 438.” Examiner submits that the applet is part or is stored at the SE, see figures 2 and 28, and Parags. [0055-0056]. )
Schussmann and Mathias are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for obtaining information related to encryption based on a mutual authentication process between an electronic device and a vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathias system into Schussmann system, with a motivation to provide vehicle control through the use of Near Field Communication (NFC) in a mobile device or a wearable device such as mobile device accessory watches, activity tracking systems, etc. to enable such devices to be used as electronic keys. (Mathias, Parag. [0008]).  


As per claim 2, the combination of Schussmann and Mathias teaches the method of claim 1. Mathias further teaches the method comprising: performing mutual authentication between the electronic device and the target device (Mathias, Parag. [0118]; “in response to receiving a first request to perform a pairing operation with a system, a mobile device establishes a first shared encryption key with the system. This may include establishing an ephemeral key pair and deriving a shared secret based on the ephemeral key pair. Deriving the shared secret may use ECDH or some other asymmetric encryption technique.” … Parag. [0220]; “In some embodiments, the proposed system uses asymmetric cryptography to mutually authenticate system and device. The device reveals its identity only to known systems, in some embodiments. For situations where faster transaction is needed, follow-up transactions can use the shared secret agreed in the asymmetric transaction to authenticate the device through symmetric cryptography.”), wherein the performing the mutual authentication comprises: receiving, from the target device, an ephemeral public key of the target device (Mathias, Parag. [0068]; “In the illustrated embodiment, at 306 system 110 verifies the authentication information and, in response, generates an ephemeral key pair.” … Parag. [0069]; “the key pair includes an ephemeral public key system.ePK and an ephemeral secret key system.eSK.” … Parag. [0071]; “system 110 and AP 135 then exchange their respective generated ephemeral public keys, system.ePK and phone.ePK.”  … Parag. [0118], “In various embodiments, the disclosed techniques may be used for mutual authentication between two or more of various types of devices. For example, similar techniques may be used to authenticate devices with paired wearable devices, distributed sensors, interne of things devices, etc.”. Examiner submits that the system represents the target device and the AP of the phone is the phone’s framework trusted environment.); 
transmitting, to the target device, an ephemeral public key of the electronic device (Mathias, Parag. [0071]; “In response to initiation of the pairing procedure, at 312 AP 136 also generates an ephemeral key pair phone.ePK and phone.eSK, in the illustrated embodiment. In the illustrated embodiment, system 110 and AP 135 then exchange their respective generated ephemeral public keys, system.ePK and phone.ePK at 314 and 316.”); 
receiving, from the target device, first data (Mathias, Fig. 4, step 424  and Parag. [0086]; “System 110 … sends a certificate system .eCert for the public key sssytem.PK at 424.  AP 136 verifies the system .eCert …”) in which information including the ephemeral public key of the target device and the ephemeral public key of the electronic device  is signed with a secret key or a private key of the target device (Mathias, Parag. [0085]; “In the illustrated embodiment, system 110 also generates a system.eCert certificate that contains the system.ePK and phone.ePK ephemeral public keys and is signed with system.SK.”); 
verifying the first data by using a public key of the target device (Mathias, Parag. [0086]; “AP 136 verifies the system.eCert using the public key system.PK (e.g., as stored during the pairing process) and extracts the ephemeral public key system.ePK from the system.eCert.”); and 
68transmitting, to the target device, second data in which the information including the ephemeral public key of the target device and the ephemeral public key of the electronic device (Mathias, Parag. [0085]; “… a system.eCert certificate that contains the system.ePK and phone.ePK ephemeral public keys and is signed with system.SK”. Parag. [0204], In the illustrated embodiment, ephemeral keys are generated on both sides (at 1106 and 1108), a pairing request 1110 and acknowledgement 1112 are exchanged before establishing the secure channel. In messages 1121 and 1124, the certificates system.Cert and phone.Cert are securely exchanged through this channel.”) is signed with a secret key or a private key of the electronic device (Mathias, Fig. 11, steps 1122 and 1126 Parag. [0204]; “After the certificate exchange and verification, the system might then execute the standard transaction described herein (e.g., in FIG. 10) in order to provision data”.  Parag. [0197], “At 1034, system 110 decrypts data from mobile device 130, looks up a public key of the phone using the identifier, and verifies the signature phone”).

As per claim 3, the combination of Schussmann and Mathias the method of claim 2. Schussmann further teaches wherein the obtaining the information related to encryption (Schussmann, Parag. [0040]; “In step 530, the BLE manager 70 (e.g., more specifically, the BLE module 74) receives a first set of credentials via one or more sensors 72 upon the establishment of a BLE connection with mobile device 22. These first credentials may include a key to be used by the BLE manager 70 to decrypt messages or communications received from the mobile device 22 (or the first credentials may be used to encrypt messages to be sent from the vehicle 24 to mobile device 22. … In at least one embodiment, the first credentials are a shared key.”).  
In addition, Mathias teaches obtaining an encryption key by using the ephemeral public key of the target device and an ephemeral secret key of the electronic device (Mathias, Parag. [0071]; “Each device then derives a shared secret based on the exchanged public keys and their respective secret keys at 318. As discussed above, ECDH may be used to derive the shared secret. At this point in the process, in the illustrated embodiment, an unauthenticated secure channel has been established between the system 110 and the mobile device 130 using ephemeral keys. In other embodiments, other techniques may be used to establish a shared secret or key.”).

As per claim 5, the combination of Schussmann and Mathias teaches the method of claim 1.  Schussmann further teaches wherein the obtaining the information related to encryption (Schussmann, Parag. [0040]; “In step 530, the BLE manager 70 (e.g., more specifically, the BLE module 74) receives a first set of credentials via one or more sensors 72 upon the establishment of a BLE connection with mobile device 22. These first credentials may include a key to be used by the BLE manager 70 to decrypt messages or communications received from the mobile device 22 (or the first credentials may be used to encrypt messages to be sent from the vehicle 24 to mobile device 22. … In at least one embodiment, the first credentials are a shared key.”) comprises: 
identifying a parameter indicating that the mutual authentication process is initial mutual authentication, based on a command received from the target device during the mutual authentication process between the electronic device and the target device (Mathias, Parag. [0188]; “At 1016, in the illustrated embodiment, system 110 sends a command with transaction parameters. This may be referred to as an AUTH0 command, in some embodiments. In some embodiments, this command includes: system.ePK|systemIdentifier transaction.ID transaction.type=standard. In other examples, the transaction.type may indicate a fast transaction or some other type of transaction. Therefore, the AUTH0 command may provide system public information (static identifier and random session information) needed by the device to, if applicable, calculate a cryptogram based on the already established symmetric secret for a fast transaction. For the illustrated standard transaction, the response at 1018 may only be an acknowledgement without data.” … Parag. [0220]; “In some embodiments, the proposed system uses asymmetric cryptography to mutually authenticate system and device. The device reveals its identity only to known systems, in some embodiments. For situations where faster transaction is needed, follow-up transactions can use the shared secret agreed in the asymmetric transaction to authenticate the device through symmetric cryptography.”); and 
obtaining an encryption key (Mathias, Parag. [0126]; “At 750, in the illustrated embodiment, a processing element of the system establishes a first shared encryption key with a mobile device (which may be, e.g., the key of element 710 of FIG. 7A).”) based on the identified parameter (Mathias, Parag. [0188]; “At 1016, in the illustrated embodiment, system 110 sends a command with transaction parameters. This may be referred to as an AUTH0 command, in some embodiments. In some embodiments, this command includes: system.ePK|systemIdentifier transaction.ID transaction.type=standard. In other examples, the transaction.type may indicate a fast transaction or some other type of transaction. Therefore, the AUTH0 command may provide system public information (static identifier and random session information) needed by the device to, if applicable, calculate a cryptogram based on the already established symmetric secret for a fast transaction. For the illustrated standard transaction, the response at 1018 may only be an acknowledgement without data.”).

As per claim 6, the combination of Schussmann and Mathias teaches the method of claim 1.  Schussmann further teaches wherein the obtaining the information related to encryption (Schussmann, Parag. [0040]; “In step 530, the BLE manager 70 (e.g., more specifically, the BLE module 74) receives a first set of credentials via one or more sensors 72 upon the establishment of a BLE connection with mobile device 22. These first credentials may include a key to be used by the BLE manager 70 to decrypt messages or communications received from the mobile device 22 (or the first credentials may be used to encrypt messages to be sent from the vehicle 24 to mobile device 22. … In at least one embodiment, the first credentials are a shared key.”) comprises: 
performing mutual authentication between the electronic device and the target device (Mathias, Parag. [0220]; “In some embodiments, the proposed system uses asymmetric cryptography to mutually authenticate system and device. The device reveals its identity only to known systems, in some embodiments. For situations where faster transaction is needed, follow-up transactions can use the shared secret agreed in the asymmetric transaction to authenticate the device through symmetric cryptography.”); and 
obtaining an encryption key from the target device by using a secure channel generated via the mutual authentication (Mathias, Parag. [0185]; “FIG. 10 involves the system generating authentication material, sending the material to the mobile device 130 which authenticates the material, creates a private channel, and generates endpoint authentication material. The system 110 then authenticates the mobile device and may create a secure channel. The authentication may be used to authorize one or more actions and the private and/or secure channels may be used to exchange various types of information. The disclosed techniques may allow authentication of the system 110 before the mobile device 130 provides any identifying information and may also provide encryption for identifying information for mobile device 130 using the secure channel”.  Parag. [0220], “… For situations where faster transaction is needed, follow-up transactions can use the shared secret agreed in the asymmetric transaction to authenticate the device through symmetric cryptography”).

As per claim 7, the combination of Schussmann and Mathias teaches the method of claim 1.  Schussmann further teaches wherein: the providing the information related to encryption (Schussmann, Parag. [0040]; “any associated credentials also may be stored in mobile device memory 32. In at least one embodiment, the first credentials are a shared key; however, this is merely an example. In this manner, the BLE system 46 and mobile device 22 may be paired or bonded with one another—enabling both devices to send and receive information via the BLE protocol in accordance with conventional BLE cryptography (e.g., signed or encrypted with the first credentials or associated first credentials).”) comprises providing the information related to encryption from the digital key applet to a trusted execution environment (TEE) in the framework (Mathias, Parag. [0310]; “At 3012, mobile device OS 2120 sends a command to SE applet 3030 to create a digital key according to the configuration information. SE applet 3030 creates the digital key (which may include various information discussed herein such as a long-term public key pair for the pairing session) and sends an attestation and the public key to mobile device OS 2120 at 3014.”); and 
the encrypting the remote control command comprises encrypting the remote control command by using the information related to encryption in the TEE (Mathias, Parag. [0206]; “An operating system of the mobile device may instruct one or more applets on a secure element to create the digital key according to the configuration. The SE may also generate the long-term public key pair phone.PK and phone. SK.  In some embodiments, the SE generates a certificate with the configuration information (as an attestation that the digital key has been created according to the configuration) and signs it using the phone.SK. In these embodiments, the system 110 may verify that the digital key was properly created by verifying the certificate and confirming that the configuration information is correct”.  Parag. [0310]; “At 3012, mobile device OS 2120 sends a command to SE applet 3030 to create a digital key according to the configuration information. SE applet 3030 creates the digital key (which may include various information discussed herein such as a long-term public key pair for the pairing session) and sends an attestation and the public key to mobile device OS 2120 at 3014. The OS then sends attestation 3016 to system 110”).

As per claim 8, the combination of Schussmann and Mathias teaches the method of claim 1.  Mathias teaches the method further comprising obtaining the remote control command generated by the framework or another application, based on a user input (Mathias, Parag. [0084]; “In some embodiments, in response to determining that it is within communication distance with system 110, mobile device 130 may automatically prompt the user for input of one or more commands for system 110.”).

As per claim 12, Schussmann teaches a method, performed by an electronic device, of transmitting a control command to a target device, the method comprising: 
71obtaining a remote control command (Schussmann, Parag. [0011], … In operation, the BLE system can enable the mobile device to remotely command a vehicle to perform one or more functions.  Parag. [0051]; “In step 560, the mobile device 22 sends a message to the vehicle 24. The message is encrypted using both the first and second credentials … Parag. [0052], when BLE system 46 receives a message signed using both the first and second credentials, the BLE module 74 may extract the payload. Then, the message still encrypted with the second credentials may be sent to the BCM 42 which decrypts the payload and/or executes any vehicle command associated with the decrypted message”).
transmitting the remote control command to the target device (Schussmann, Parag. [0051]; “In step 560, the mobile device 22 sends a message to the vehicle 24. The message is encrypted using both the first and second credentials. In at least one example, the message is first encrypted using the second credentials (e.g., the shared key). This encrypted message then serves as the payload to be encrypted using the first credentials (i.e., the credentials generated in accordance with the BLE protocol).”); and
[performing mutual authentication between the electronic device and the target device such that the target device verifies the remote control command, 
wherein the performing the mutual authentication comprises: 
receiving, from the target device after the transmitting the remote control command, a command requesting a signature of the electronic device regarding the remote control command, and 
transmitting, to the target device, a response including the signature of the electronic device regarding the remote control command].
Schussmann does not expressly teach:
performing mutual authentication between the electronic device and the target device such that the target device verifies the remote control command, wherein the performing the mutual authentication comprises: receiving, from the target device after the transmitting the remote control command, a command requesting a signature of the electronic device regarding the remote control command, and transmitting, to the target device, a response including the signature of the electronic device regarding the remote control command.
But, Mathias teaches:
performing mutual authentication between the electronic device and the target device such that the target device verifies the remote control command (Mathias, Parag. [0083]; “FIG. 4 is a communication diagram illustrating exemplary messages between system 110 (e.g., via control unit 137), application processor 136, and SE 134 for authorizing an operation by system 110. In the illustrated embodiment, the communications are used to authenticate a command from mobile device 130 that specifies an operation to be performed by system 110.”), wherein the performing the mutual authentication comprises: receiving, from the target device after the transmitting the remote control command, a command requesting a signature of the electronic device regarding the remote control command, and transmitting, to the target device, a response including the signature of the electronic device regarding the remote control command (Mathias, Parag. [0084]; “In some embodiments, in response to determining that it is within communication distance with system 110, mobile device 130 may automatically prompt the user for input of one or more commands for system 110.” … Parag. [0086]; “system 110 also generates an operation dictionary (OD) that is a data structure that includes the following information: a requested operation, a reason, and a challenge. The operation, in this instance, may be signature of the challenge (e.g., system 110 is requesting that the challenge be signed by SE 134 using SE 134's secret key). The reason may specify an operation to be performed by the system (e.g., allow physical access or allow driving of the system). System 110 then encrypts and MACs the OD using the KENC and KMAC and also sends a certificate system.eCert for the public key system.PK at 424. AP 136 verifies the system.eCert using the public key system.PK (e.g., as stored during the pairing process) and extracts the ephemeral public key system.ePK from the system.eCert. AP 136 also derives the shared secret (KENC and KMAC in this embodiment) using the system.ePK and the phone.eSK. AP 136 then verifies the MAC and decrypts OD using the KENC at 426.” … Parag. [0088]; “AP 136 then sets the command (which indicates the desired operation(s) to be performed by system 110, in some embodiments) and MACs and encrypts a response to system 110 at 436. In the illustrated embodiment, the response includes the ODSignature, a hash of the public key se.PK, and the command at 438.”).
Schussmann and Mathias are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for obtaining information related to encryption based on a mutual authentication process between an electronic device and a vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathias system into Schussmann system, with a motivation to provide vehicle control through the use of Near Field Communication (NFC) in a mobile device or a wearable device such as mobile device accessory watches, activity tracking systems, etc. to enable such devices to be used as electronic keys. (Mathias, Parag. [0008]).

As per claim 13, it is an electronic device claim that recites limitations similar to the steps recited in method claim 1, and therefore, claim 13 is rejected for the same rationale applied to claim 1.  In addition, Mathias teaches:
an electronic device comprising: a secure element in which a digital key applet managing a digital key is installed (Mathias, Parag. [0206]; “An operating system of the mobile device may instruct one or more applets on a secure element to create the digital key according to the configuration.”); 
a communicator configured to communicate with a target device (Mathias, Parag. [0045]; “Mobile device 130, in the illustrated embodiment, includes an application processor (AP) 136 and wireless interface 132 (e.g., an NFC interface, Bluetooth interface, Wi-Fi direct interface, etc.), which in turn includes an SE 134. In some embodiments, SE 134 is configured to perform various encryption operations to facilitate secure communications between mobile device 130 and system 110.”); and 
at least one processor connected to the secure element and configured to execute program instructions stored in a memory (Mathias, Parag. [0045]; “Mobile device 130, in the illustrated embodiment, includes an application processor (AP) 136 and wireless interface 132 (e.g., an NFC interface, Bluetooth interface, Wi-Fi direct interface, etc.), which in turn includes an SE 134. In some embodiments, SE 134 is configured to perform various encryption operations to facilitate secure communications between mobile device 130 and system 110.”).

As per claim 14, the rejection of claim 13 is incorporated. In addition, it is an electronic device claim that recites limitations to those of claim 2, and therefore it is rejected for the same rationale applied to claim 2.

As per claim 18, the rejection of claim 13 is incorporated. In addition, it is an electronic device claim that recites limitations to those of claim 5, and therefore it is rejected for the same rationale applied to claim 5.

As per claim 19, the rejection of claim 13 is incorporated. In addition, it is an electronic device claim that recites limitations to those of claim 6, and therefore it is rejected for the same rationale applied to claim 6.

Claims 4, 10-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schussmann et al. (US 2017/0164192) hereinafter Schussmann in view of Mathias et al. (US 2020/0052905) hereinafter Mathias as applied to claim 1 above, and in further view of Kang et al. (US 10,257,700) hereinafter Kang.
As per claim 4, the combination of Schussmann and Mathias teaches the method of claim 1.  Schussmann further teaches wherein the obtaining the information related to encryption (Schussmann, Parag. [0040]; “any associated credentials also may be stored in mobile device memory 32. In at least one embodiment, the first credentials are a shared key; however, this is merely an example. In this manner, the BLE system 46 and mobile device 22 may be paired or bonded with one another—enabling both devices to send and receive information via the BLE protocol in accordance with conventional BLE cryptography (e.g., signed or encrypted with the first credentials or associated first credentials).”).
The combination of Schussmann and Mathias does not expressly teach:
receiving, from the target device, a generation request for an encryption key; and
obtaining the encryption key based on the generation request.
But, Kang teaches:
receiving, from the target device, a generation request for an encryption key (Kang, Col. 5, lines 58-63, “First, when the smartphone 210 performs NFC communication with the NFC module 220, the NFC module 220 performs a key request to perform an encrypted authentication process using a second key 222 stored in advance for encrypted authentication (S251). The second key 222 may be an open key.”); and
obtaining the encryption key based on the generation request (Kang, Col. 5 lines 64-67; “Thereafter, the smartphone 210 receiving the key request sets a first key 212 in a first encrypting algorithm 213 for the encrypted authentication process and generates a random number using a first random number creator 211.”).
Schussmann, Mathias and Kang are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for obtaining information related to encryption based on a mutual authentication process between an electronic device and a vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang system into Schussmann-Mathias system, with a motivation to provide an apparatus and a method for controlling a vehicle using a user terminal that authenticates a user terminal using an NFC module mounted in a vehicle and controls the vehicle using communication between the NFC module and the user terminal. (Kang, Abstract).

As per claim 10, the combination of Schussmann and Mathias teaches the method of claim 1.  Mathias teaches the method further comprising: generating a symmetric long-term key based on a key exchange process between the electronic device and the target device (Mathias, Parag. [0148]; “KAEseed, in some embodiments, is a symmetric long-term key that is used to derive encryption and MAC session keys. It may be stored in NVM on both sides and may be used as root key for the fast transactions.” … Parag. [0173]; “System 110 , in the illustrated embodiment , then computes a KAEseed using a KDF of a DH key exchange of system.eSK and phone.ePK, system.ePK, phone.ePK, and system.PK. This KAEseed may be stored as a shared symmetric key and used for subsequent fast transactions, in some embodiments.”), 70wherein the obtaining the information related to encryption (Schussmann, Parag. [0040]; “any associated credentials also may be stored in mobile device memory 32. In at least one embodiment, the first credentials are a shared key; however, this is merely an example. In this manner, the BLE system 46 and mobile device 22 may be paired or bonded with one another—enabling both devices to send and receive information via the BLE protocol in accordance with conventional BLE cryptography (e.g., signed or encrypted with the first credentials or associated first credentials).”) comprises [obtaining a nonce generated during the mutual authentication process], and wherein the encrypting the remote control command (Schussmann, Parag. [0051]; “In step 560, the mobile device 22 sends a message to the vehicle 24. The message is encrypted using both the first and second credentials. In at least one example, the message is first encrypted using the second credentials (e.g., the shared key). This encrypted message then serves as the payload to be encrypted using the first credentials (i.e., the credentials generated in accordance with the BLE protocol).”) comprises: obtaining an encryption key by using [the nonce] and the symmetric long- term key (Mathias, Parag. [0148]; “KAEseed, in some embodiments, is a symmetric long-term key that is used to derive encryption and MAC session keys. It may be stored in NVM on both sides and may be used as root key for the fast transactions.” … Parag. [0173]; “System 110 , in the illustrated embodiment , then computes a KAEseed using a KDF of a DH key exchange of system.eSK and phone.ePK, system.ePK, phone.ePK, and system.PK. This KAEseed may be stored as a shared symmetric key and used for subsequent fast transactions, in some embodiments.”); and 
encrypting the remote control command by using the encryption key (Mathias, Parag. [0206]; “An operating system of the mobile device may instruct one or more applets on a secure element to create the digital key according to the configuration. The SE may also generate the long-term public key pair phone.PK and phone. SK.  In some embodiments, the SE generates a certificate with the configuration information (as an attestation that the digital key has been created according to the configuration) and signs it using the phone.SK. In these embodiments, the system 110 may verify that the digital key was properly created by verifying the certificate and confirming that the configuration information is correct”.  Parag. [0310]; “At 3012, mobile device OS 2120 sends a command to SE applet 3030 to create a digital key according to the configuration information. SE applet 3030 creates the digital key (which may include various information discussed herein such as a long-term public key pair for the pairing session) and sends an attestation and the public key to mobile device OS 2120 at 3014. The OS then sends attestation 3016 to system 110).
However, the combination of Schussmann and Mathias does not expressly teach:
obtaining a nonce generated during the mutual authentication process,
the nonce …
But, Kang teaches:
obtaining a nonce generated during the mutual authentication process (Kang, Col. 5, lines 64-67, “the smartphone 210 receiving the key request sets a first key 212 in a first encrypting algorithm 213 for the encrypted authentication process and generates a random number using a first random number creator 211.”), and
the nonce (Kang, Col. 5, lines 64-67, “the smartphone 210 receiving the key request sets a first key 212 in a first encrypting algorithm 213 for the encrypted authentication process and generates a random number using a first random number creator 211.” Examiner submits that a nonce may be a random or pseudo-random data value generated using any suitable method.).
Schussmann, Mathias and Kang are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for obtaining information related to encryption based on a mutual authentication process between an electronic device and a vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang system into Schussmann-Mathias system, with a motivation to provide an apparatus and a method for controlling a vehicle using a user terminal that authenticates a user terminal using an NFC module mounted in a vehicle and controls the vehicle using communication between the NFC module and the user terminal. (Kang, Abstract).

As per claim 11, the combination of Schussmann and Mathias teaches the method of claim 1.  Schussmann further teaches wherein the obtaining the information related to encryption comprises (Schussmann, Parag. [0040]; “any associated credentials also may be stored in mobile device memory 32. In at least one embodiment, the first credentials are a shared key; however, this is merely an example. In this manner, the BLE system 46 and mobile device 22 may be paired or bonded with one another—enabling both devices to send and receive information via the BLE protocol in accordance with conventional BLE cryptography (e.g., signed or encrypted with the first credentials or associated first credentials).”): performing mutual authentication between the electronic device and the target device (Mathias, Parag. [0220]; “In some embodiments, the proposed system uses asymmetric cryptography to mutually authenticate system and device. The device reveals its identity only to known systems, in some embodiments. For situations where faster transaction is needed, follow-up transactions can use the shared secret agreed in the asymmetric transaction to authenticate the device through symmetric cryptography.”); 
[receiving, from the target device, a generation request for an encryption key]; 
generating, by the digital key applet (Mathias, Parag. [0206]; “An operating system of the mobile device may instruct one or more applets on a secure element to create the digital key according to the configuration. The SE may also generate the long-term public key pair phone.PK and phone. SK.” … Parag. [0310]; “At 3012, mobile device OS 2120 sends a command to SE applet 3030 to create a digital key according to the configuration information. SE applet 3030 creates the digital key (which may include various information discussed herein such as a long-term public key pair for the pairing session) and sends an attestation and the public key to mobile device OS 2120 at 3014. The OS then sends attestation 3016 to system 110.”), the encryption key by using an ephemeral public key of the target device received during the mutual authentication process, based on the generation request for the encryption key (Mathias, Parag. [0071]; “Each device then derives a shared secret based on the exchanged public keys and their respective secret keys at 318. As discussed above, ECDH may be used to derive the shared secret. At this point in the process, in the illustrated embodiment, an unauthenticated secure channel has been established between the system 110 and the mobile device 130 using ephemeral keys. In other embodiments, other techniques may be used to establish a shared secret or key.”); 
[receiving, from the target device, a generation request for a session key including a nonce]; and 
obtaining the session key by using [the nonce] and the encryption key (Mathias, Parag. [0148]; “KAEseed, in some embodiments, is a symmetric long-term key that is used to derive encryption and MAC session keys. It may be stored in NVM on both sides and may be used as root key for the fast transactions.”), based on the generation request for the session key on the digital key applet, and wherein the providing the information related to encryption comprises transmitting the session key from the digital key applet to the framework (Mathias, Parag. [0206]; “An operating system of the mobile device may instruct one or more applets on a secure element to create the digital key according to the configuration. The SE may also generate the long-term public key pair phone.PK and phone. SK.” … Parag. [0310]; “At 3012, mobile device OS 2120 sends a command to SE applet 3030 to create a digital key according to the configuration information. SE applet 3030 creates the digital key (which may include various information discussed herein such as a long-term public key pair for the pairing session) and sends an attestation and the public key to mobile device OS 2120 at 3014. The OS then sends attestation 3016 to system 110.” Examiner submits that the OS is part of the mobile device framework.).
However, the combination of Schussmann and Mathias does not expressly teach:
receiving, from the target device, a generation request for an encryption key;
receiving, from the target device, a generation request for a session key including a nonce; and
… using the nonce
But, Kang teaches:
receiving, from the target device, a generation request for an encryption key (Kang, Col. 5, lines 58-63, “First, when the smartphone 210 performs NFC communication with the NFC module 220, the NFC module 220 performs a key request to perform an encrypted authentication process using a second key 222 stored in advance for encrypted authentication (S251). The second key 222 may be an open key.”);
receiving, from the target device, a generation request for a session key including a nonce (Kang, Col. 5, lines 64-67; “the smartphone 210 receiving the key request sets a first key 212 in a first encrypting algorithm 213 for the encrypted authentication process and generates a random number using a first random number creator 211.” Examiner submits that a nonce may be a random or pseudo-random data value generated using any suitable method.); and
… using the nonce (Kang, Col. 5, lines 64-67, “the smartphone 210 receiving the key request sets a first key 212 in a first encrypting algorithm 213 for the encrypted authentication process and generates a random number using a first random number creator 211.” Examiner submits that a nonce may be a random or pseudo-random data value generated using any suitable method.).
Schussmann, Mathias and Kang are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for obtaining information related to encryption based on a mutual authentication process between an electronic device and a vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang system into Schussmann-Mathias system, with a motivation to provide an apparatus and a method for controlling a vehicle using a user terminal that authenticates a user terminal using an NFC module mounted in a vehicle and controls the vehicle using communication between the NFC module and the user terminal. (Kang, Abstract).

As per claim 15, the rejection of claim 13 is incorporated. In addition, it is an electronic device claim that recites limitations to those of claim 10, and therefore it is rejected for the same rationale applied to claim 10.

As per claim 16, the rejection of claim 13 is incorporated. In addition, it is an electronic device claim that recites limitations to those of claim 11, and therefore it is rejected for the same rationale applied to claim 11.

As per claim 17, the rejection of claim 13 is incorporated. In addition, it is an electronic device claim that recites limitations to those of claim 4, and therefore it is rejected for the same rationale applied to claim 4.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schussmann et al. (US 2017/0164192) hereinafter Schussmann in view of Mathias et al. (US 2020/0052905) hereinafter Mathias as applied to claim 1 above, and in further view of Kim (KR 20100012653, with publication date: 02/08/2010).
As per claim 9, the combination of Schussmann and Mathias teaches the method of claim 1, further comprising receiving [information related to a status of the target device] from the target device that performed an operation corresponding to the encrypted remote control command (Schussmann, Parag. [0011], … In operation, the BLE system can enable the mobile device to remotely command a vehicle to perform one or more functions.  Parag. [0051]; “In step 560, the mobile device 22 sends a message to the vehicle 24. The message is encrypted using both the first and second credentials … Parag. [0052], when BLE system 46 receives a message signed using both the first and second credentials, the BLE module 74 may extract the payload. Then, the message still encrypted with the second credentials may be sent to the BCM 42 which decrypts the payload and/or executes any vehicle command associated with the decrypted message”).
The combination of Schussmann and Mathias does not expressly teach:
receiving information related to a status of the target device from the target device.
However, Kim teaches:
receiving information related to a status of the target device from the target device (Kim, Parag. [0029]; “The remote control system for vehicles comprises the vehicle (200) which it receives the signal corresponding to the remote controller (100) in which the operator controls all kinds of the states of the vehicle (200), and the control in which the operator wants from the remote controller (100) and it perceives lots of the state of vehicles including the state of engine, the external impact, the open state of the door, the open state of window etc. and it transmits to the remote controller (100), the state of vehicle transmitted and received through the remote controller (100), and the cellular phone (300) displaying the control state.”).
Schussmann, Mathias and Kim are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for obtaining information related to encryption based on a mutual authentication process between an electronic device and a vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim system into Schussmann-Mathias system, with a motivation to provide remote control system for a vehicle, more particularly, to the remote control system for vehicles which it mounts the lead / light RF tag to the vehicle remote controller to the addition and it stores the vehicle condition information and it displays the vehicle condition information in the cellular phone in which NFC is applied and it can confirm. (Kim, Parag. [0001]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gautama et al. (US 2014/0188348): relates to a passive entry passive start (PEPS) system is provided for performing at least one passive entry passive start (PEPS) function with respect to a vehicle as an end device (e.g., Smartphone or key fob, etc.) approaches the vehicle and comes within range for authorization. The vehicle includes a plurality of sensors and a central module.
Leboeuf et al. (US 2017/0236343) relates to a method of regulating access to a vehicle from a wireless device communicating using short-range wireless communications. The method includes transmitting a vehicle access certificate signing request from the wireless device to a central facility, wherein the vehicle access certificate signing request includes a wireless device public key; receiving an authenticated vehicle access certificate from the central facility in response to the vehicle access certificate signing request, receiving from the vehicle a shared secret that is encrypted by the wireless device public key; decrypting the received shared secret using a wireless device private key; generating a command, controlling one or more vehicle functions, that is authenticated using the shared secret; and transmitting the command from the wireless device to the vehicle telematics.

Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.C./Examiner, Art Unit 2498

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498